DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply is acknowledged.  The traversal is on the ground(s) that there is no undue search burnden.  This is not found persuasive because the various species embody different characteristics embodying different base systems that do not effectively overlap, and would require different searches into different fields of art to find different prior art to read on each embodiment as disclosed.  Specifically the systems and the manner in which the claims would attempt to encompass them would not effectively overlap to allow for a search that would encompass each.  Further the classification for each of these systems is different and thus the art would be placed outside of the search field of each species for each of the other species.  This construction would cause different art, or different embodiments within art to read on the different species.  The requirement is still deemed proper and is therefore made FINAL.
Applicant has elected Claims 1-18 in Species election.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20090248271 to Kuzuyama.
As to claim 1, Kuzuyama discloses An engine system comprising: an engine configured to drive a plurality of pistons by burning a mixture of air and gas (1); an air supply pipe through which the air supplied to the engine flows (11 upstream of 14); a supercharger configured to compress the air flowing through the air supply pipe (17); a gas supply pipe through which the gas supplied to the engine flows (15); and a mixer configured to mix the air that has passed through the supercharger and the gas (14), wherein the mixer has a venturi tube shape in which a cross-sectional area of a flow path decreases and expands in a flow direction of the air that has passed through the supercharger (14, Fig 1), and the gas supply pipe is connected to a portion of the mixer where the cross-sectional area of the flow path in the mixer is decreased (15,14, Fig 1).
As to claim 2, Kuzuyama discloses the mixer forms a venturi pipe (14) in a direction extending from the air supply pipe (Fig 1).

Claims 1,3,6,7 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 9051902 to Jones.
As to claim 1, Jones discloses An engine system comprising: an engine configured to drive a plurality of pistons by burning a mixture of air and gas (Fig 1); an air supply pipe through which the air supplied to the engine flows (through 104a); a supercharger configured to compress the air flowing through the air supply pipe (104a); a gas supply pipe through which the gas supplied to the engine flows (in this interpretation “gas” is EGR gas: 110); and a mixer configured to mix the air that has passed through the supercharger and the gas (111), wherein the mixer has a venturi tube shape in which a cross-sectional area of a flow path decreases and expands in a flow direction of the air that has passed through the supercharger (Fig 2,3), and the gas supply pipe is connected to a portion of the mixer where the cross-sectional area of the flow path in the mixer is decreased (21).
As to claim 3, Jones discloses a flow path reducing part, into which air is introduced, where the cross-sectional area of the flow path is reduced; a flow path maintaining part, disposed at a downstream side of the flow path reducing part, where the reduced cross-sectional area of the flow path is maintained, the gas flowing through the gas supply pipe being introduced into the flow path maintaining part; and a flow path expansion part, disposed at a downstream side of the flow path maintaining part, where the cross-sectional area of the flow path is expanded, and wherein the flow path maintaining part is formed to have a preset length in the flow direction of the air (Fig 3).
As to claim 6, Jones discloses the flow path maintaining part has a plurality of supply holes through which the gas flowing through the gas supply pipe is introduced therein (Fig 3).
As to claim 7, Jones discloses the plurality of supply holes are spaced apart from each other in a helical direction in the flow path maintaining part (Fig 3; 34’s in adjacent rows form a helix).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3,5,8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20090248271 to Kuzuyama as applied to claim 1 above in view of US Patent 8939129 to Prinz.
As to claim 3, Kuzuyama discloses a venturi fuel injection port but does not go into detail regarding its construction.
Prinz discloses the mixer (venturi) includes: a flow path reducing part (inlet 50), into which air is introduced, where the cross-sectional area of the flow path is reduced; a flow path maintaining part (midsection 93.1), disposed at a downstream side of the flow path reducing part, where the reduced cross-sectional area of the flow path is maintained, the gas flowing through the gas supply pipe being introduced into the flow path maintaining part (70); and a flow path expansion part (92), disposed at a downstream side of the flow path maintaining part, where the cross-sectional area of the flow path is expanded, and wherein the flow path maintaining part is formed to have a preset length in the flow direction of the air (Fig 2 overall present length between 50 and 92).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kuzuyama to use the mixer of Prinz as this would have allowed for an effective fuel injection with venturi design to effectively mix the fuel and intake air in a known manner.
As to claim 5, Kuzuyama  discloses substantially all the limitations of the claim(s) except for wherein the cross-sectional area at an inlet end of the flow path maintaining part has a size of 0.5 to 0.6 times the cross-sectional area at an inlet end of the flow path reducing part.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cross-sectional area at an inlet end of the flow path maintaining part has a size of 0.5 to 0.6 times the cross-sectional area at an inlet end of the flow path reducing part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 8, Kuzuyama (as modified by Prinz above cited in Claim 3) discloses the mixer includes: a housing (Prinz : Fig 2) forming therein a flow path through which air flows, the housing having a venturi tube shape in which a flow path area of the flow path is decreased and then increased; and a gas supply unit disposed inside the housing and configured to supply the gas flowing through the gas supply pipe to the flow path (Fig 2).
As to claim 9, Kuzuyama (as modified by Prinz above cited in Claim 3) discloses the housing, having the venturi tube shape, includes a first inner wall defining the flow path (50 to 92), and a first outer wall spaced apart from the first inner wall (30) radially outwardly and having a cylindrical shape, and wherein a space (51) in which the gas supply unit is disposed is formed between the inner wall and the second outer wall.
As to claim 10, Kuzuyama (as modified by Prinz above cited in Claim 3) discloses the first inner wall include: a flow path reducing part where a cross-sectional area of the flow path is reduced; a flow path maintaining part, disposed at a downstream side of the flow path reducing part, where the reduced cross-sectional area of the flow path is maintained; and a flow path expansion part, disposed at a downstream side of the flow path maintaining part, where the cross-sectional area of the flow path that is expanded, and wherein the gas supply part is disposed on an outer periphery of the flow path maintaining part (52,93.1,92, space 51).
As to claim 11, Kuzuyama (as modified by Prinz above cited in Claim 3) discloses the gas supply unit (space 51) includes an inner housing disposed inside the housing (wall of venturie) and having an inner supply passage (passage of 51 as extends around venturi) for supplying gas toward the flow path formed inside the housing, and a connection tube extending from one side of the inner housing to outside of the first outer wall of the housing to be connected to the gas supply unit (31).


Claims 3,6 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20090248271 to Kuzuyama as applied to claim 1 above in view of US Patent 4152121 to Weide.
As to claim 3, Kuzuyama discloses a venturi fuel injection port but does not go into detail regarding its construction.
Weide discloses the mixer (venturi) includes: a flow path reducing part (A, below), into which air is introduced, where the cross-sectional area of the flow path is reduced; a flow path maintaining part (B, below), disposed at a downstream side of the flow path reducing part, where the reduced cross-sectional area of the flow path is maintained, the gas flowing through the gas supply pipe being introduced into the flow path maintaining part (17); and a flow path expansion part (C, below), disposed at a downstream side of the flow path maintaining part, where the cross-sectional area of the flow path is expanded, and wherein the flow path maintaining part is formed to have a preset length in the flow direction of the air (Fig 1 overall present length A and C).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kuzuyama to use the mixer of Weide as this would have allowed for an effective fuel injection with venturi design to effectively mix the fuel and intake air in a known manner.

    PNG
    media_image1.png
    686
    532
    media_image1.png
    Greyscale



As to claim 6, Kuzuyama discloses the flow path maintaining part has a plurality of supply holes (19 above) through which the gas flowing through the gas supply pipe is introduced therein.

Allowable Subject Matter
Claims 4,12-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746